Citation Nr: 0801391	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by the Department of Veterans Affairs 
for nonservice-connected gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by VA for nonservice-connected gout.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to rendering a 
decision on appeal as the requirements of VA's duties to 
notify and assist the veteran have not been met.  With 
respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) 
(West 2002).  

The veteran submitted his claim in July 2004.  In July 2004 
correspondence to the veteran, VA informed him as to the 
requirements for substantiating a claim under the version of 
38 U.S.C.A. § 1151 as applicable prior to October 1, 1997, 
rather than as to the requirements for substantiating a claim 
under 38 U.S.C.A. § 1151 as in effect at the time the veteran 
filed his July 2004 claim.  Namely, VA failed to inform the 
veteran that he was required to show that any additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care or medical 
treatment.  This omission was not cured by any subsequent 
correspondence from VA.  Overton v. Nicholson, 20 Vet. App. 
427 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Accordingly, the record does not contain adequate 
notice to the appellant with respect to the issue regarding 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by VA for nonservice-connected gout 
that complies with the notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand is required in 
order to correct this deficiency.

Additionally, a review of the record reflects that the 
veteran indicated, in filing his July 2004 claim, that he was 
awarded disability benefits from the Social Security 
Administration (SSA) due to his kidney disorder.  Because the 
records upon which this grant of benefits was based are not 
included in the claims folder, these should be obtained on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
evidence not previously provided that 
is necessary to substantiate the claim 
regarding entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for kidney failure, claimed as 
due to medication prescribed by VA for 
nonservice-connected gout, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  Specifically, this notice 
must inform the veteran that in order 
to be entitled to compensation under 
§ 1151, he must show that any 
additional disability was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in furnishing hospital care or medical 
treatment.  The notice should also ask 
the appellant to provide any evidence 
in his possession that pertains to the 
claim.  The notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.

3.  Then, readjudicate the claim.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case, including a 
summary of the applicable laws and 
regulations, and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

